                 Case 18-10601-MFW          Doc 3391-1       Filed 07/29/21       Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:
                                                      Chapter 11
TWC Liquidation Trust, LLC                            Case No. 18-10601 (MFW)
                          Debtors.1                   (Jointly Administered)

                                                      Hearing Date: August 5, 2021 at 10:30 a.m. (ET)
                                                      Objection Deadline: August 4, 2021 at 4:00 p.m. (ET)

                                          NOTICE OF MOTION

   TO:      The following parties: (a) the Office of the United States Trustee; (b) the Liquidating
            Trustee; (c) Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) and (d) any
            party requesting notice pursuant to Bankruptcy Rule 2002.

          PLEASE TAKE NOTICE that on July 29, 2021, Robert Weinstein filed the Motion to
   Compel Response to Robert Weinstein’s First Set of Interrogatories to Spyglass Media Group,
   LLC (the “Motion”).

          Objections, if any, to the relief requested in the Motion must be filed with the United
   States Bankruptcy Court, 824 North Market Street, 2nd Floor, Wilmington, Delaware 19801, on
   or before August 4, 2021 at 4:00 p.m. (ET).

          At the same time, you must also serve a copy of the objection upon the undersigned
   counsel so as to be received no later than 4:00 p.m. (ET) on August 4, 2021.

        A HEARING ON THE MOTION WILL BE HELD ON AUGUST 5, 2021 AT 10:30
   A.M. (ET) BEFORE THE HONORABLE MARY F. WALRATH, UNITED STATES
   BANKRUPTCY COURT JUDGE, IN THE UNITED STATES BANKRUPTCY COURT FOR
   THE DISTRICT OF DELAWARE, 824 NORTH MARKET STREET, 5th FLOOR,
   COURTROOM NO. 4, WILMINGTON, DELAWARE 19801.




                                [Remainder of Page Intentionally Left Blank]




   1
     The mailing address for TWC Liquidation Trust, LLC is c/o Dean Ziehl, Pachulski Stang Ziehl & Jones LLP,
   10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067.



   {1202.001-W0065439.}
              Case 18-10601-MFW   Doc 3391-1   Filed 07/29/21   Page 2 of 2




     IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT
MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER
NOTICE OR HEARING.

Dated: July 29, 2021                  LANDIS RATH & COBB LLP
       Wilmington, Delaware
                                      /s/ Kerri K. Mumford
                                      Adam G. Landis (No. 3407)
                                      Kerri K. Mumford (No. 4186)
                                      Matthew R. Pierce (No. 5946)
                                      919 North Market Street, Suite 1800
                                      Wilmington, Delaware 19801
                                      Telephone: 302.467.4400
                                      Facsimile: 302.467.4450
                                      E-mail:landis@lrclaw.com
                                              mumford@lrclaw.com
                                              pierce@lrclaw.com

                                      -and-

                                      SAUER & WAGNER LLP
                                      Robert S. Chapman
                                      1801 Century Park E
                                      Los Angeles, California 90067
                                      Telephone: 310.712.8100
                                      Email: rchapman@swattys.com

                                      Counsel to Robert Weinstein




{1202.001-W0065439.}                     2
